Exhibit 10.3

BNC BANCORP

2013 AMENDED AND RESTATED OMNIBUS STOCK INCENTIVE PLAN

SECTION 1. Purpose; Definitions

The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a long-term incentive plan providing incentives directly linked to shareholder
value. Certain terms used herein have definitions given to them in the first
place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:

(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Company.

(b) “Applicable Exchange” means the NASDAQ or such other securities exchange as
may at the applicable time be the principal market for the Common Stock.

(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Unit or Other Stock-Based Award granted
pursuant to the terms of this Plan.

(d) “Award Agreement” means a written document or agreement setting forth the
terms and conditions of a specific Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
“Cause”: conduct amounting to (1) fraud or dishonesty against the Company or any
Affiliate; (2) the Participant’s willful misconduct, repeated refusal to follow
the reasonable directions of the Board or knowing violation of law in the course
of performance of the duties of Participant’s service with the Company or any
Affiliate; (3) repeated absences from work without a reasonable excuse;
(4) repeated intoxication with alcohol or drugs while on the Company’s or any
Affiliate’s premises during regular business hours; (5) a conviction or plea of
guilty or NOLO CONTENDERE to a felony or a crime involving dishonesty; or (6) a
breach or violation of the terms of any agreement to which Participant and the
Company or any Affiliate are party.

(g) “Change in Control” has the meaning set forth in Section 10(e).

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

 

-1-



--------------------------------------------------------------------------------

(i) “Commission” means the Securities and Exchange Commission or any successor
agency.

(j) “Committee” has the meaning set forth in Section 2(a).

(k) “Common Stock” means the voting common stock, no par value per share, of the
Company.

(l) “Company” means BNC Bancorp, a North Carolina corporation.

(m) “Disability” means (i) “Disability” as defined in any Individual Agreement
to which the Participant is a party, (ii) if there is no such Individual
Agreement or it does not define “Disability,” disability of a Participant means
the Participant is (A) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (B) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. The Committee may
require such medical or other evidence as it deems necessary to judge the nature
and duration of the Participant’s condition. Notwithstanding the above, with
respect to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(e)(3) of the Code.

(n) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

(o) “Eligible Individuals” means directors, officers, employees and consultants
of the Company or any of its Subsidiaries or Affiliates, and prospective
employees and consultants who have accepted offers of employment or consultancy
from the Company or its Subsidiaries or Affiliates.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(q) “Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the date
of measurement, or if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source as the Committee may select. If the Common Stock
is not listed on a national securities exchange, Fair Market Value shall be
determined by the Committee in its good faith discretion using a reasonable
valuation method which shall include consideration of the following factors, as
applicable: (i) the value of the Company’s tangible and intangible assets;
(ii) the present value of the Company’s future cash-flows; (iii) the market
value of stock or equity interests in similar corporations and other entities
engaged in substantially similar trades or businesses, the value of which can be
readily determined objectively (such as through trading prices on an established

 

-2-



--------------------------------------------------------------------------------

securities market or an amount paid in an arm’s-length private transaction);
(iv) control premiums or discounts for lack of marketability; (v) recent
arm’s-length transactions involving the sale or transfer of such stock or equity
interests; and (vi) other relevant factors.

(r) “Free-Standing SAR” has the meaning set forth in Section 5(b).

(s) “Full-Value Award” means any Award other than an Option or Stock
Appreciation Right.

(t) “Good Reason” has the meaning set forth in Section 10(e).

(u) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award, or (ii) such later date as the Committee
shall provide in such resolution.

(v) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.

(w) “Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

(x) “Nonqualified Option” means any Option that is not an Incentive Stock
Option.

(y) “Option” means an Award granted under Section 5.

(z) “Other Stock-Based Award” means Awards of Common Stock and other Awards that
are valued in whole or in part by reference to, or are otherwise based upon,
Common Stock, including (without limitation) unrestricted stock, dividend
equivalents, and convertible debentures.

(aa) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(bb) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Restricted Stock, Restricted Stock
Units, Performance Units or Other Stock-Based Awards. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: asset growth, stock
price, earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization),
earnings per share (whether on pre-tax, after-tax, operations or other basis),
operating earnings, total return to shareholders, ratio of debt to debt plus
equity, net borrowing, credit quality or debt ratings, return on assets or
operating assets, asset quality, net interest margin, loan portfolio growth,
efficiency ratio, deposit portfolio growth, liquidity, market share, objective
customer service measures or indices, shareholder value added, embedded value
added, loss ratio, expense ratio, combined ratio, premiums, pre- or after-tax
income, net income, cash flow (before or after dividends), expense or expense
levels, economic value added, cash flow per share (before or after dividends),
free cash flow, gross margin, risk-based capital, revenues, revenue growth,
sales

 

-3-



--------------------------------------------------------------------------------

growth, return on capital (including return on total capital or return on
invested capital), capital expenditures, cash flow return on investment, cost,
cost control, gross profit, operating profit, economic profit, profit before
tax, net profit, cash generation, unit volume, sales, net asset value per share,
asset quality, cost saving levels, market-spending efficiency, core non-interest
income or change in working capital, in each case with respect to the Company or
any one or more Subsidiaries, divisions, business units or business segments
thereof, either in absolute terms or relative to the performance of one or more
other companies (including an index covering multiple companies), (ii) the
Performance Goals may be adjusted as determined by the Committee in a manner
consistent with Section 3(d) and (iii) such Performance Goals shall be set by
the Committee within the time period prescribed by Section 162(m) of the Code.

(cc) “Performance Period” means that period established by the Committee at the
time any Performance Unit is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.

(dd) “Performance Unit” means any Award granted under Section 8 of a unit valued
by reference to a designated amount of cash or other property other than Shares,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Shares, or any
combination thereof, upon achievement of such Performance Goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(ee) “Plan” means this BNC Bancorp 2013 Omnibus Stock Incentive Plan, as set
forth herein and as hereafter amended from time to time.

(ff) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

(gg) “Replaced Award” has the meaning set forth in Section 10(b).

(hh) “Replacement Award” has the meaning set forth in Section 10(b).

(ii) “Restricted Stock” means an Award granted under Section 6.

(jj) “Restricted Stock Unit” has the meaning set forth in Section 7.

(kk) “Retirement” means the Participant’s Termination of Employment after the
attainment of age 65 or the attainment of age 55 and at least 15 years of
service.

(ll) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(mm) “Share” means a share of Common Stock.

(nn) “Stock Appreciation Right” has the meaning set forth in Section 5(b).

 

-4-



--------------------------------------------------------------------------------

(oo) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a majority
of the voting or profits interest is owned, directly or indirectly, by the
Company or any successor to the Company.

(pp) “Tandem SAR” has the meaning set forth in Section 5(b).

(qq) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

(rr) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, (i) if a Participant’s employment with the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a non-employee capacity, such change in status shall not be
deemed a Termination of Employment and (ii) a Participant employed by, or
performing services for, a Subsidiary or an Affiliate or a division of the
Company and its Affiliates shall be deemed to incur a Termination of Employment
if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or division
ceases to be a Subsidiary, Affiliate or division, as the case may be, and the
Participant does not immediately thereafter become an employee of, or service
provider for, the Company or another Subsidiary or Affiliate. Temporary absences
from employment because of illness, vacation or leave of absence and transfers
among the Company and its Subsidiaries and Affiliates shall not be considered
Terminations of Employment. The Committee shall, in its absolute discretion,
determine the effect of all matters and questions relating to a Termination of
Employment, including, but not by way of limitation, the question of whether a
leave of absence constitutes a Termination of Employment, or whether a
Termination of Employment is for Cause or Good Reason. Unless otherwise provided
in an applicable Award Agreement, with respect to Awards constituting a
“deferral of compensation” subject to Section 409A of the Code, a “Termination
of Employement” shall have occurred only if the event constitutes a “separation
from service” within the meaning of Section 1.409A-1(h) of the U.S. Treasury
Regulations.

SECTION 2. Administration

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board or such other committee of the Board as the Board may from time to
time designate (the “Committee”), which shall be composed of not less than two
directors, and shall be appointed by and serve at the pleasure of the Board. The
Committee shall, subject to Section 11, have plenary authority to grant Awards
pursuant to the terms of the Plan to Eligible Individuals. Among other things,
the Committee shall have the authority, subject to the terms and conditions of
the Plan:

(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;

(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Units, Other Stock-Based Awards, or any combination
thereof, are to be granted hereunder;

 

-5-



--------------------------------------------------------------------------------

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

(v) subject to Section 12, to modify, amend or adjust the terms and conditions
of any Award;

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(vii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

(viii) subject to Section 12, to accelerate the vesting or lapse of restrictions
of any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion determines;

(ix) to decide all other matters that must be determined in connection with an
Award;

(x) to determine whether, to what extent and under what circumstances cash,
Shares and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;

(xi) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and

(xii) to otherwise administer the Plan.

(b) Procedures.

(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 11,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.

(ii) Subject to Section 11(c), any authority granted to the Committee may also
be exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

 

-6-



--------------------------------------------------------------------------------

(c) Discretion of Committee. Subject to Section 1(f), any determination made by
the Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of the Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final, binding
and conclusive on all persons, including the Company, Participants, and Eligible
Individuals.

(d) Cancellation or Suspension. Subject to Section 5(d), the Committee shall
have full power and authority to determine whether, to what extent and under
what circumstances any Award shall be canceled or suspended. In particular, but
without limitation, all outstanding Awards to any Participant may be canceled if
the Participant, without the consent of the Committee, while employed by the
Company or after termination of such employment, in either case prior to a
Change in Control, becomes associated with, employed by, renders services to, or
owns any interest in (other than any nonsubstantial interest, as determined by
the Committee), any business that is in competition with the Company or with any
business in which the Company has a substantial interest, as determined by the
Committee or any one or more senior managers or committee of senior managers to
whom the authority to make such determination is delegated by the Committee.

(e) Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written (or electronic) Award Agreement,
which shall be delivered in writing or via an electronic transmission to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award. An Award Agreement may, but need
not be signed by the Company and the Participant. Award Agreements may be
amended only in accordance with Section 12 hereof.

SECTION 3. Common Stock Subject to Plan

(a) Plan Maximums. The maximum number of Shares that may be granted pursuant to
Awards under the Plan shall be 750,000. The maximum number of Shares that may be
granted pursuant to Options intended to be Incentive Stock Options shall be
750,000 Shares. Shares subject to an Award under the Plan may be authorized and
unissued Shares. On and after the Effective Date (as defined in Section 12(a)),
no new awards may be granted under the Company’s Omnibus Stock Ownership and
Long Term Incentive Plan, as amended, it being understood that (A) awards
outstanding under such plan as of the Effective Date shall remain in full force
and effect under such plan according to their respective terms, and (B) to the
extent that any such award is forfeited, terminates, expires or lapses without
being exercised (to the extent applicable), or is settled for cash, the Shares
subject to such award not delivered as a result thereof shall not be available
for Awards under this Plan; provided, however, that dividend equivalents may
continue to be issued under such plan in respect of awards granted under such
plan which are outstanding as of the Effective Date.

(b) Individual Limits. No Participant may be granted Qualified Performance-Based
Awards (other than Stock Options and Stock Appreciation Rights) covering in
excess of 150,000 Shares during any calendar year. No Participant may be granted
Stock Options and Stock Appreciation Rights covering in excess of 150,000 Shares
during any calendar year. Notwithstanding the foregoing, no Participant who is a
non-employee director of the Company may be granted Awards covering in excess of
12,500 Shares during any calendar year.

 

-7-



--------------------------------------------------------------------------------

(c) Rules for Calculating Shares Delivered. To the extent that any Award is
forfeited, or any Option and the related Tandem SAR (if any) or Free-Standing
SAR terminates, expires or lapses without being exercised, or any Award is
settled for cash, the Shares subject to such Awards not delivered as a result
thereof shall again be available for Awards under the Plan. If the exercise
price of any Option and/or the tax withholding obligations relating to any Award
are satisfied by delivering Shares (either actually or through attestation) or
withholding Shares relating to such Award, the gross number of Shares subject to
the Award shall nonetheless be deemed to have been granted for purposes of the
first sentence of Section 3(a).

(d) Adjustment Provision. In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, disposition for
consideration of the Company’s direct or indirect ownership of a Subsidiary or
Affiliate (including by reason of a Disaffiliation), or similar event affecting
the Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
the Plan, (B) the various maximum limitations set forth in Sections 3(a) and
3(b) upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (C) the number and kind of Shares or other securities subject
to outstanding Awards; and (D) the exercise price of outstanding Awards. In the
event of a stock dividend, stock split, reverse stock split, reorganization,
share combination, or recapitalization or similar event affecting the capital
structure of the Company, or a Disaffiliation, separation or spinoff, in each
case without consideration, or other extraordinary dividend of cash or other
property to the Company’s shareholders (each, a “Share Change”), the Committee
or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (B) the
various maximum limitations set forth in Sections 3(a) and 3(b) upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of Shares or other securities subject to outstanding
Awards; and (D) the exercise price of outstanding Awards. In the case of
Corporate Transactions, such adjustments may include, without limitation,
(1) the cancellation of outstanding Awards in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Committee or the Board in its sole
discretion (it being understood that in the case of a Corporate Transaction with
respect to which shareholders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or Stock Appreciation
Right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each Share pursuant to such Corporate
Transaction over the exercise price of such Option or Stock Appreciation Right
shall conclusively be deemed valid); (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary,

 

-8-



--------------------------------------------------------------------------------

Affiliate, or division or by the entity that controls such Subsidiary,
Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).
The Committee may adjust the Performance Goals applicable to any Awards to
reflect any unusual or non-recurring events and other extraordinary items,
impact of charges for restructurings, discontinued operations, and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other the Company’s SEC filings, provided that in the case of
Performance Goals applicable to any Qualified Performance-Based Awards, such
adjustment does not violate Section 162(m) of the Code.

(e) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 3(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; and (ii) any adjustments made
pursuant to Section 3(d) to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustments, either (A) the Awards continue not to
be subject to Section 409A of the Code or (B) there does not result in the
imposition of any penalty taxes under Section 409A of the Code in respect of
such Awards.

SECTION 4. Eligibility

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).

SECTION 5. Options and Stock Appreciation Rights

(a) Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option.

(b) Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of
(i) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (ii) the number of Shares
in respect of which the Stock Appreciation Right has been exercised. The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.

(c) Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related Option.
A Tandem SAR shall terminate or be forfeited upon the exercise or forfeiture of
the related Option, and the related Option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR.

 

-9-



--------------------------------------------------------------------------------

(d) Exercise Price. The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date. In no event may any
Option or Stock Appreciation Right granted under this Plan be amended, other
than pursuant to Section 3(d), to decrease the exercise price thereof, be
cancelled in conjunction with the grant of any new Option or Free-Standing SAR
with a lower exercise price, or otherwise be subject to any action that would be
treated, under the Applicable Exchange listing standards or for accounting
purposes, as a “repricing” of such Option or Free-Standing SAR, unless such
amendment, cancellation, or action is approved by the Company’s shareholders.

(e) Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.

(f) Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee, provided
that, except as otherwise determined by the Committee, in no event shall the
normal vesting schedule of an Option or Free-Standing SAR provide that such
Option or Free-Standing SAR vest prior to the first anniversary of the date of
grant.

(g) Method of Exercise. Subject to the provisions of this Section 5, Options and
Free-Standing SARs may be exercised, in whole or in part, at any time during the
applicable term by giving written notice of exercise to the Company specifying
the number of shares of Common Stock as to which the Option or Free-Standing SAR
is being exercised. In the case of the exercise of an Option, such notice shall
be accompanied by payment in full of the purchase price (which shall equal the
product of such number of shares multiplied by the applicable exercise price) by
certified or bank check or such other instrument as the Company may accept or,
if approved by the Committee, payment, in full or in part, may also be made as
follows:

(i) Payments may be made in the form of unrestricted shares of Common Stock (by
delivery of such shares or by attestation) of the same class as the Common Stock
subject to the Option already owned by the Participant (based on the Fair Market
Value of the Common Stock on the date the Option is exercised).

(ii) To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. To the extent permitted by applicable law, the Committee
may also provide for Company loans to be made for purposes of the exercise of
Options.

 

-10-



--------------------------------------------------------------------------------

(iii) Payment may be made by instructing the Company to withhold a number of
shares of Common Stock having a Fair Market Value (based on the Fair Market
Value of the Common Stock on the date the applicable Option is exercised) equal
to the product of (A) the exercise price multiplied by (B) the number of shares
of Common Stock in respect of which the Option shall have been exercised.

(h) Delivery; Rights of Shareholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a shareholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends) when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in
Section 14(a), and (iii) in the case of an Option, has paid in full for such
Shares.

(i) Nontransferability of Options and Stock Appreciation Rights. No Option or
Free-Standing SAR shall be transferable by a Participant other than, for no
value or consideration, (i) by will or by the laws of descent and distribution,
or (ii) in the case of a Nonqualified Option or Free-Standing SAR, as otherwise
expressly permitted by the Committee including, if so permitted, pursuant to a
transfer to the Participant’s family members, whether directly or indirectly or
by means of a trust or partnership or otherwise (for purposes of this Plan,
unless otherwise determined by the Committee, “family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act of 1933, as amended, and any successor thereto). A Tandem SAR
shall be transferable only with the related Option as permitted by the preceding
sentence. Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant, or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this
Section 5(i), it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

(j) Termination of Employment. A Participant’s Options and Stock Appreciation
Rights shall be forfeited upon his or her Termination of Employment, except as
set forth below:

(i) Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or Cause, any Option or Stock Appreciation Right
held by the Participant that was exercisable immediately before the Termination
of Employment may be exercised at any time until the earlier of (A) the 90th day
following such Termination of Employment and (B) expiration of the Term thereof;

(ii) Upon a Participant’s Termination of Employment by reason of the
Participant’s death, any Option or Stock Appreciation Right held by the
Participant shall vest and be exercisable at any time until the earlier of
(A) the third anniversary of the date of such death and (B) the expiration of
the Term thereof;

 

-11-



--------------------------------------------------------------------------------

(iii) Upon a Participant’s Termination of Employment by reason of Disability,
any Option or Stock Appreciation Right held by the Participant shall vest and be
exercisable at any time until (A) in the case of Nonqualified Options and Stock
Appreciation Rights, the expiration of the Term thereof, and (B) in the case of
Incentive Stock Options, the earlier of (x) the first anniversary of the date of
such Termination of Employment and (y) the expiration of the Term thereof;

(iv) Upon a Participant’s Termination of Employment for Retirement, unless as
otherwise set forth in the Award Agreement evidencing such Award any Option or
Stock Appreciation Right held by the Participant shall vest and be exercisable
at any time until the earlier of (A) in the case of Nonqualified Options and
Stock Appreciation Rights, (x) the fifth anniversary of such Termination of
Employment and (y) the expiration of the Term thereof, and (B) in the case of
Incentive Stock Options, (x) the 90th day following such Termination of
Employment and (y) the expiration of the Term thereof; and

(k) Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment, provided, that if such rules are less favorable to
the Participant than those set forth above, such rules are set forth in the
applicable Award Agreement.

SECTION 6. Restricted Stock

(a) Nature of Awards and Certificates. Shares of Restricted Stock are actual
Shares issued to a Participant and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the BNC
Bancorp 2013 Amended and Restated Omnibus Stock Incentive Plan and an Award
Agreement. Copies of such Plan and Agreement are on file at the offices of
Pinnacle Financial Partners, 150 Third Avenue South, Suite 900, Nashville, TN
37204”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company or any Affiliate or Subsidiary thereof or any other
custodian appointed by the Company until the restrictions thereon shall have
lapsed and that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

-12-



--------------------------------------------------------------------------------

(b) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition (A) the
vesting of an Award of Restricted Stock upon the continued service of the
applicable Participant, or (B) the grant or vesting of an Award of Restricted
Stock upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant. In the event that
the Committee conditions the grant or vesting of an Award of Restricted Stock
upon the attainment of Performance Goals or the attainment of Performance Goals
and the continued service of the applicable Participant, the Committee may,
prior to or at the time of grant, designate an Award of Restricted Stock as a
Qualified Performance-Based Award. The conditions for grant or vesting and the
other provisions of Restricted Stock Awards (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock. Subject to the terms of the Plan
and the applicable Award Agreement, any Award of Restricted Stock shall be
subject to vesting during a Restriction Period of at least three years following
the date of grant, provided that a Restriction Period of at least one year
following the date of grant is permissible if vesting is conditioned upon the
achievement of Performance Goals, and provided, further that an Award may vest
in part on a pro rata basis prior to the expiration of any Restriction Period,
and provided, further, that up to five percent of Shares available for grant as
Restricted Stock (together with all other Shares available for grant as
Full-Value Awards) may be granted without regard to the foregoing requirements
and the Committee may accelerate the vesting and lapse of any restrictions with
respect to any such Restricted Stock Awards.

(iii) Except as provided in this Section 6 and in the applicable Award
Agreement, the applicable Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a shareholder of the Company holding the
class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. Notwithstanding the foregoing, upon a Termination of
Employment the Company will recoup, recapture, recover or set off (out of
amounts otherwise payable or paid to a grantee) or otherwise require the
repayment of the amount of all dividends previously paid to such Participant on
Restricted Stock forfeited upon such Termination of Employment.

(iv) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

 

-13-



--------------------------------------------------------------------------------

SECTION 7. Restricted Stock Units

(a) Nature of Awards. Restricted stock units and deferred share rights
(together, “Restricted Stock Units”) are Awards denominated in Shares that will
be settled, subject to the terms and conditions of the Restricted Stock Units,
in an amount in cash, Shares, or both, based upon the Fair Market Value of a
specified number of Shares.

(b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition (A) the
vesting of Restricted Stock Units upon the continued service of the applicable
Participant, or (B) the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant. In the event that the Committee
conditions the grant or vesting of Restricted Stock Units upon the attainment of
Performance Goals or the attainment of Performance Goals and the continued
service of the applicable Participant, the Committee may, prior to or at the
time of grant, designate the Restricted Stock Units as a Qualified
Performance-Based Awards. The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, at a later time specified by the Committee or in
the applicable Award Agreement, or, if the Committee so permits, in accordance
with an election of the Participant.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Units for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Restricted Stock Units. Subject to the terms of the Plan and
the applicable Award Agreement, any Restricted Stock Units shall be subject to
vesting during a Restriction Period of at least three years following the date
of grant, provided that a Restriction Period of at least one year following the
date of grant is permissible if vesting is conditioned upon the achievement of
Performance Goals, and provided, further that a Restricted Stock Unit may vest
in part prior to the expiration of any Restriction Period, and provided,
further, that up to five percent of Shares available for grant as Restricted
Stock Units (together with all other Shares available for grant as Full-Value
Awards) may be granted without regard to the foregoing requirements and the
Committee may accelerate the vesting and lapse any restrictions with respect to
any such Restricted Stock Units.

(iii) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive payments of cash, Common Stock or other property
corresponding to the dividends payable on the Common Stock (subject to
availability of Shares pursuant to Section 3 hereof).

 

-14-



--------------------------------------------------------------------------------

SECTION 8. Performance Units.

Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee upon the grant of
each Performance Unit, provided that the Performance Period shall be no less
than one year following the date of grant. The Committee may, in connection with
the grant of Performance Units, designate them as Qualified Performance-Based
Awards. The conditions for grant or vesting and the other provisions of
Performance Units (including without limitation any applicable Performance
Goals) need not be the same with respect to each recipient. Performance Units
may be paid in cash, Shares, other property or any combination thereof, in the
sole discretion of the Committee as set forth in the applicable Award Agreement.
The maximum value of the property, including cash, that may be paid or
distributed to any Participant pursuant to a grant of Performance Units made in
any one calendar year shall be $500,000.

SECTION 9. Other Stock-Based Awards

Other Stock-Based Awards may be granted under the Plan, provided that any Other
Stock-Based Awards that are Awards of Common Stock that are unrestricted shall
only be granted in lieu of other compensation due and payable to the
Participant. Subject to the terms of the Plan and the applicable Award
Agreement, any Other Stock-Based Award that is a Full-Value Award shall be
subject to vesting during a Restriction Period of at least three years following
the date of grant, provided that a Restriction Period of at least one year
following the date of grant is permissible if vesting is conditioned upon the
achievement of Performance Goals, and provided, further that an Other
Stock-Based Award that is a Full-Value Award may vest in part on a pro rata
basis prior to the expiration of any Restriction Period, and provided, further,
that up to five percent of Shares available for grant as Other Stock-Based
Awards that are Full-Value Awards (together with all other Shares available for
grant as Full-Value Awards) may be granted without regard to the foregoing
requirements and the Committee may accelerate the vesting and lapse of any
restrictions with respect to any such Other Stock-Based Awards.

SECTION 10. Change in Control Provisions

(a) General. The provisions of this Section 10 shall, subject to Section 3(d)
and Section 10(f), apply notwithstanding any other provision of the Plan to the
contrary, except to the extent the Committee specifically provides otherwise in
an Award Agreement.

(b) Impact of Change in Control. Upon the occurrence of a Change in Control,
unless otherwise provided in the applicable Award Agreement: (i) all
then-outstanding Options and Stock Appreciation Rights shall become fully vested
and exercisable, and all Full-Value Awards (other than performance-based Awards)
shall vest in full, be free of restrictions, and be deemed to be earned and
payable in an amount equal to the full value of such Award, except in

 

-15-



--------------------------------------------------------------------------------

each case to the extent that another Award meeting the requirements of
Section 10(c) (any award meeting the requirements of Section 10(c), a
“Replacement Award”) is provided to the Participant pursuant to Section 3(d) to
replace such Award (any award intended to be replaced by a Replacement Award, a
“Replaced Award”), and (ii) any performance-based Award that is not replaced by
a Replacement Award shall be deemed to be earned and payable in an amount equal
to the full value of such performance-based Award (with all applicable
Performance Goals deemed achieved at the greater of (x) the applicable target
level and (y) the level of achievement of the Performance Goals for the Award as
determined by the Committee not later than the date of the Change in Control,
taking into account performance through the latest date preceding the Change in
Control as to which performance can, as a practical matter, be determined (but
not later than the end of the applicable Performance Period)) multiplied by a
fraction, the numerator of which is the number of days during the applicable
Performance Period before the date of the Change in Control, and the denominator
of which is the number of days in the applicable Performance Period; provided,
however, that such fraction shall be equal to one in the event that the
applicable Performance Goals in respect of such performance-based Awards have
been fully achieved as of the date of such Change in Control.

(c) Replacement Awards. An Award shall meet the conditions of this Section 10(c)
(and hence qualify as a Replacement Award) if: (i) it is of the same type as the
Replaced Award; (ii) it has a value equal to the value of the Replaced Award as
of the date of the Change in Control; (iii) if the underlying Replaced Award was
an equity-based award, it relates to publicly traded equity securities of the
Company or the entity surviving the Company following the Change in Control;
(iv) it contains terms relating to vesting (including with respect to a
Termination of Employment) that are substantially identical to those of the
Replaced Award; and (v) its other terms and conditions are not less favorable to
the Participant than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control)
as of the date of the Change in Control. Without limiting the generality of the
foregoing, a Replacement Award may take the form of a continuation of the
applicable Replaced Award if the requirements of the preceding sentence are
satisfied. If a Replacement Award is granted, the Replaced Award shall not vest
upon the Change in Control. The determination whether the conditions of this
Section 10(c) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

(d) Termination of Employment. Upon a Termination of Employment of a Participant
occurring upon or during the two years immediately following the date of a
Change in Control by reason of death, Disability or Retirement, by the Company
without Cause, or by the Participant for “Good Reason” (as defined in
Section 10(e)), (i) all Replacement Awards held by such Participant shall vest
in full, be free of restrictions, and be deemed to be earned in an amount equal
to the full value of such Replacement Award, and (ii) unless otherwise provided
in the applicable Award Agreement, notwithstanding any other provision of the
Plan to the contrary, any Option or Stock Appreciation Right held by the
Participant as of the date of the Change in Control that remains outstanding as
of the date of such Termination of Employment may thereafter be exercised, until
(A) in the case of Incentive Stock Options, the last date on which such
Incentive Stock Options would be exercisable in the absence of this
Section 10(d), and (B) in the case of Nonqualified Options and Stock
Appreciation Rights, the later of (x) the last date on which such Nonqualified
Option or Stock Appreciation Right would be exercisable in the absence of this
Section 10(d) and (y) the earlier of (1) the third anniversary of such Change in
Control and (y) expiration of the Term of such Nonqualified Option or Stock
Appreciation Right.

 

-16-



--------------------------------------------------------------------------------

(e) Definition of Change in Control. For purposes of the Plan:

“Change in Control” shall mean any one of the following events which may occur
after the date the Award is granted:

(i) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either the Bank or the Company, as the case may be;

(ii) within any twelve-month period the persons who were directors of either the
Bank or the Company immediately before the beginning of such twelve-month period
(the “Incumbent Directors”) shall cease to constitute at least a majority of
such board of directors; provided that any director who was not a director as of
the beginning of such twelve-month period shall be deemed to be an Incumbent
Director if that director was elected to such board of directors by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors; and provided further that no director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director;

(iii) a reorganization, merger or consolidation, with respect to which persons
who were the shareholders of either the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or

(iv) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its subsidiaries to any third party.

Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement with respect to Awards constituting a “deferral of compensation”
subject to Section 409A of the Code, a Change in Control shall mean a “change in
the ownership of the Company,” a “change in the effective control of the
Company,” or a “change in the ownership of a substantial portion of the assets
of the Company” as such terms are defined in Section 1.409A-3(i)(5) of the U.S.
Treasury Regulations, and (ii) no Award Agreement shall define a Change in
Control in such a manner that a Change in Control would be deemed to occur prior
to the actual consummation of the event or transaction that results in a change
of control of the Company (e.g., upon the announcement, commencement, or
stockholder approval of any event or transaction that, if completed, would
result in a change in control of the Company).

 

-17-



--------------------------------------------------------------------------------

(v) “Good Reason” shall mean, unless otherwise provided in an Award Agreement,
(i) “Good Reason” or any similar concept defined using different terminology as
defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
“Good Reason” or any similar concept defined using different terminology: (A) a
material adverse change in the Participant’s authority, duties or
responsibilities as in effect immediately prior to the Change in Control; (B) a
material reduction in the Participant’s base salary or annual bonus opportunity,
in each case as in effect immediately prior to the Change in Control; or (C) the
reassignment of the Participant’s place of employment to an office location more
than 50 miles from the Participant’s then-current place of employment.

(f) Notwithstanding the foregoing, if any Award is subject to Section 409A of
the Code, this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement and permitted pursuant to Section 11(e). Nothing
in this Section 10 shall preclude the Company from settling upon a Change in
Control an Award if it is not replaced by a Replacement Award, to the extent
effectuated in accordance with Treas. Reg. § 1.409A-3(j)(ix).

SECTION 11. Qualified Performance-Based Awards; Section 16(b); Section 409A

(a) The provisions of this Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and, unless
otherwise determined by the Committee, all such Awards shall therefore be
considered Qualified Performance-Based Awards and this Plan shall be interpreted
and operated consistent with that intention (including, without limitation, to
require that all such Awards be granted by a committee composed solely of
members who satisfy the requirements for being “outside directors” for purposes
of the Section 162(m) Exemption (“Outside Directors”)). When granting any Award
other than an Option or Stock Appreciation Right, the Committee may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that (i) the recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (ii) the
Committee wishes such Award to qualify for the Section 162(m) Exemption, and the
terms of any such Award (and of the grant thereof) shall be consistent with such
designation (including, without limitation, that all such Awards be granted by a
committee composed solely of Outside Directors). To the extent required to
comply with the Section 162(m) Exemption, within 90 days after the commencement
of a Performance Period or, if earlier, by the expiration of 25% of a
Performance Period, the Committee will designate one or more Performance
Periods, determine the Participants for the Performance Periods and establish
the Performance Goals for the Performance Periods.

(b) Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and/or payable (as applicable) upon
the achievement of one or more Performance Goals, together with the satisfaction
of any other conditions, such as continued employment, as the Committee may
determine to be appropriate.

 

-18-



--------------------------------------------------------------------------------

(c) The full Board shall not be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority would cause
an Award designated as a Qualified Performance-Based Award not to qualify for,
or to cease to qualify for, the Section 162(m) Exemption.

(d) The provisions of this Plan are intended to ensure that no transaction under
the Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

(e) The Plan is intended to comply with the requirements of Section 409A of the
Code or an exemption or exclusion therefrom and, with respect to amounts that
are subject to Section 409A of the Code, it is intended that the Plan be
administered in all respects in accordance with Section 409A of the Code. Each
payment under any Award shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may a Participant, directly or indirectly,
designate the calendar year of any payment to be made under any Award.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, in the event that a Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company), amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that would
otherwise be payable during the six-month period immediately following a
Participant’s “separation from service” within the meaning of Section 409A of
the Code (“Separation from Service”) shall instead be paid or provided on the
first business day after the date that is six months following the Participant’s
Separation from Service. If the Participant dies following the Separation from
Service and prior to the payment of any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of the Participant’s estate within 30 days after the date of the
Participant’s death.

SECTION 12. Term, Amendment and Termination

(a) Effectiveness. The Plan was approved by the Board on March 19, 2013, subject
to and contingent upon approval by at least a majority of the outstanding shares
of the Company. The Plan will be effective as of the date of such approval by
the Company’s shareholders (the “Effective Date”).

(b) Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

(c) Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration or discontinuation shall be
made which would materially impair the rights of the Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable

 

-19-



--------------------------------------------------------------------------------

law, including without limitation Section 409A of the Code, Applicable Exchange
listing standards or accounting rules. In addition, no amendment shall be made
without the approval of the Company’s shareholders (a) to the extent such
approval is required (1) by applicable law or the listing standards of the
Applicable Exchange as in effect as of the date hereof or (2) under applicable
law or the listing standards of the Applicable Exchange as may be required after
the date hereof, (b) to the extent such amendment would materially increase the
benefits accruing to Participants under the Plan, (c) to the extent such
amendment would materially increase the number of securities which may be issued
under the Plan or (d) to the extent such amendment would materially modify the
requirements for participation in the Plan.

(d) Amendment of Awards. Subject to Section 5(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall
cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption or without the Participant’s consent materially impair
the rights of any Participant with respect to an Award, except such an amendment
made to cause the Plan or Award to comply with applicable law, Applicable
Exchange listing standards or accounting rules.

SECTION 13. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

SECTION 14. General Provisions

(a) Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under the Plan prior to fulfillment of all of the
following conditions: (i) listing or approval for listing upon notice of
issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

(b) Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

 

-20-



--------------------------------------------------------------------------------

(c) No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

(d) Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding obligations may
be settled with Common Stock, including Common Stock that is part of the Award
that gives rise to the withholding requirement, having a Fair Market Value on
the date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. The obligations of the Company under the Plan
shall be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.

(e) Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.

(f) Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary, the Company may, if the Committee so directs, issue or transfer
the Shares, if any, covered by the Award to the Subsidiary, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Subsidiary will transfer the Shares to the employee in accordance with
the terms of the Award specified by the Committee pursuant to the provisions of
the Plan. All Shares underlying Awards that are forfeited or canceled should
revert to the Company.

(g) Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of North Carolina, without reference to principles of conflict of
laws. The captions of this Plan are not part of the provisions hereof and shall
have no force or effect.

(h) Non-Transferability. Except as otherwise provided in Section 5(i) or by the
Committee, Awards under the Plan are not transferable except by will or by laws
of descent and distribution.

(i) Deferrals. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. Subject to the
provisions of this Plan and any Award Agreement, the recipient of an Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee, be entitled to receive, currently or on a

 

-21-



--------------------------------------------------------------------------------

deferred basis, interest or dividends, or interest or (except with respect to
Stock Options and Stock Appreciation Rights) dividend equivalents, with respect
to the number of shares covered by the Award, as determined by the Committee, in
its sole discretion, and the Committee may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. Notwithstanding the foregoing, dividends and dividend equivalents
with respect to performance-based Awards may not be paid until vesting (if any)
of such Awards, and the Committee shall not take or omit to take any action that
would result in the imposition of penalty taxes under Section 409A of the Code.

 

-22-